NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2016

                                                                      MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                      U.S. COURT OF APPEALS




YANXIA YIN,                                      No. 12-73246

              Petitioner,                        Agency No. A088-272-310

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 11, 2015
                               Pasadena, California

Before:       PREGERSON, TASHIMA, and CALLAHAN, Circuit Judges.

      Yanxia Yin, a native and citizen of the People’s Republic of China, seeks

review of the Board of Immigration Appeals’ (“BIA”) decision affirming an

Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
evidence, and we grant the petition for review and remand to the BIA for further

proceedings.

      Yin contends that the Chinese government arrested, interrogated, and beat

her because she protested the government’s forcible taking of her property, the

Huamao Building, without adequate compensation. In making its adverse

credibility determination, the BIA relied on three grounds cited by the IJ.

Substantial evidence does not support these grounds.

1. Yin’s residence in China

      Yin testified that she resided at the Huamao Building in China, but her

household register lists a different address. Under the totality of the circumstances,

the fact that the household register lists a different address is not “a legally

significant discrepancy.” Ai Jun Zhi v. Holder, 751 F.3d 1088, 1092 (9th Cir.

2014). Yin submitted a property title for the Huamao Building and provided

detailed and consistent testimony regarding her ownership of the building. Neither

the IJ nor the BIA questions whether Yin actually owns the property.

      Yin further testified that she intentionally registered her mother-in-law’s

property as the address of record because married couples are required to register

with property under the husband’s family. This is a reasonable and plausible

explanation for the perceived discrepancy, and the IJ and BIA erred by failing to


                                            2
provide a “specific and cogent reason” for rejecting it. Rizk v. Holder, 629 F.3d
1083, 1088 (9th Cir. 2011).

2. Yin’s employment history

       Yin testified that she worked as a nurse at the Honghui Hospital until she left

China in 2007. Yin’s asylum application, on the other hand, states that she worked

at Honghui Hospital only until 2004, then worked at a different hospital —

Huaqiao Hospital — from 2004 to 2006. The BIA also pointed out that the

household register, which was issued in 2001, indicates that Yin was employed as

a statistician for a rubber factory.

       Yin offered a reasonable explanation for the inconsistency with the

household register: Yin, who worked as a statistician before obtaining her nursing

license in 1983, had originally registered with her former occupation, and the

government never updated this information. Yin submitted both her nursing

school diploma and graduation certificate from medical college. Taking the record

as a whole, there is no question that Yin was a nurse in China.

       Moreover, Yin’s occupation is not material or even relevant to her claim.

Whether Yin worked as a nurse at one hospital continuously between 1983 and

2007 or at a different hospital during the two years prior to coming to the United

States is trivial and “under the total circumstances [has] no bearing on [Yin’s]


                                          3
veracity.” Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010). Likewise,

whether Yin previously worked as a statistician is irrelevant.

3. Omission of Mrs. Liu’s death

      In Yin’s declaration and direct testimony, she stated that Mr. Liu, her

neighbor, was beaten to death but did not mention Mrs. Liu’s death. In response to

the government’s inquiry on cross-examination, Yin confirmed that Mrs. Liu died

from shock several days after hearing that her husband had died. Yin’s failure to

raise this information initially does not support the adverse credibility

determination. The later-disclosed information was wholly consistent with Yin’s

prior testimony that Mrs. Liu fainted upon hearing of her husband’s death. This

omission is not probative of Yin’s credibility, as Yin would have only bolstered

her claim by including Mrs. Liu’s death. See Lai v. Holder, 773 F.3d 966, 974 (9th

Cir. 2014) (“This is not a case where contradictory or even impeaching information

came out; rather, it was information consistent with Lai’s own claimed experiences

that would have helped his claim had he brought it out himself.”). Finally, Yin

gave a reasonable explanation for the omission: she explained that Mrs. Liu’s

death was not directly caused by the forced eviction, and that the focus of Yin’s

testimony was Mr. Liu’s death at the hands of the demolition administrative office.




                                           4
      In sum, substantial evidence does not support the BIA’s grounds for the

adverse credibility determination. Although we only evaluate portions of the IJ’s

adverse credibility finding that the BIA relied on, we further “note that the other

portions of the IJ’s decision also would fail to support the adverse credibility

finding.” Lai, 773 F.3d at 974 n.2; see also Tekle v. Mukasey, 533 F.3d 1044, 1051

n.3 (9th Cir. 2008). When, as here, the agency relies on the lack of corroboration

as part of the overall credibility determination, but we reject “each of the IJ’s other

reasons — besides lack of corroboration — for the adverse credibility finding[,]

. . . the applicant, being otherwise credible, is entitled to notice that he needs to

produce corroborative evidence and an opportunity to either produce the evidence

or explain why it is unavailable.” Lai, 773 F.3d at 976 (citation omitted). In

making the adverse credibility finding, the IJ and the BIA relied on Yin’s failure to

provide corroborating evidence but did not provide her with the requisite notice

and opportunity to respond. Accordingly, the petition for review is granted and the

case is remanded to the BIA for a determination of whether, accepting Yin’s

existing testimony as credible, see Tekle, 533 F.3d at 1055–56, Yin is eligible for

asylum, withholding of removal, or relief under CAT.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            5